283 S.W.3d 300 (2009)
Beverly EDDY, Plaintiff/Appellant,
v.
Sheila ARMSTRONG, Defendant/Respondent.
No. ED 91257.
Missouri Court of Appeals, Eastern District, Division Four.
May 19, 2009.
J. Richard McEachern, St. Louis, MO, for appellant.
Susan F. Jacobsen, Carter Bauer Soule, LLC, Clayton, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., MARY K. HOFF, J., and KENNETH M. HOMINES, J.

ORDER
PER CURIAM.
Plaintiff appeals from the judgment in defendant's favor in an action for money had and received. The judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
An opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order.
We affirm pursuant to Rule 84.16(b). Defendant's motion to dismiss is denied as moot. Defendant's motion for sanctions is denied.